DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

           Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senzaki et al (US 2013/0153147)
    Senzaki discloses a processing method of a wafer/workpiece in which the workpiece with a plate shape is processed by a gas in a plasma state by using a vacuum chamber 10 that partitions inside from atmospheric air (page 3, para 0047, 0055, fig. 1), the processing method comprising:
 a carrying-in step of carrying in the wafer/workpiece from a door 30 for carrying-in/out on the vacuum chamber 10 and placing the workpiece over a holding surface of a chuck table 40 in the vacuum chamber (page 4, para 0068, fig. 1)



a pressure reduction step of closing the door 30 and evacuating an atmosphere in the vacuum chamber 10 to reduce a gas pressure in the vacuum chamber to 400 mTorr/ 53 Pa, which overlaps the claimed range of at least 50 Pa and at most 5000 Pa,  at which low-pressure plasma is allowed to be realized and the suction holding of the workpiece by the chuck table is possible, after execution of the vacuum holding step ( page 6, para 0082-0084)
 an electrostatic adhesion step of, while sucking the wafer/workpiece by the chuck table 14, supplying Helium/an inert gas in a plasma state to the workpiece and applying voltages to electrodes 40a disposed in the chuck table, to execute electrostatic adhesion of the workpiece by the chuck table after execution of the pressure reduction step (page 9, para 0114, page 10, para 0128-0131, fig. 11)
a processing step of supplying a processing gas in a plasma state to the workpiece held by the chuck table and executing dry etching of the workpiece after execution of the electrostatic adhesion step (page 3, para 0055, page 5, para 0070, page 13, para 0162)
an electrostatic adhesion stop step of stopping the voltage application to the electrodes 40a of the chuck table while supplying the inert gas in the plasma state to the workpiece, after execution of the processing step (page 9, para 0113, 0119, fig. 16) 


 a workpiece carrying-out step of stopping the negative pressure caused to act from the suction path and causing the workpiece to break away from the holding surface to carry out the workpiece from the vacuum chamber after execution of the door opening step (page 5, para 0070, page 10, para 0130-0131)
 Regarding claim 3, Senzaki discloses that the gas has come into the plasma state inside the vacuum chamber is supplied to the workpiece in the etching/processing step (page 5, para 0069)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Senzaki et al (US 2013/0153147) as applied to claim(s) 1, 3 above and further in view of Ramaswamy et al (US 2013/0098873)
    The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claim 2, Sensaki fails to specifically disclose that the gas supplied to the 
  Ramaswamy discloses a method of plasma processing a wafer 135 in a vacuum chamber 100 wherein a gas (194) that has come into the plasma state outside the vacuum chamber 100 is supplied by the source 200 to the wafer 135 in the processing step (page 2, para 0020-0021, fig. 4)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sensaki’s method by supplying the workpiece with a processing gas that has come into the plasma state outside the vacuum chamber to enhance the plasma density in the workpiece processing region without increasing the power level of the RF power as taught in Ramaswamy (page 2, para 0016)

Claim(s) 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senzaki et al (US 2013/0153147) as applied to claim(s) 1, 3 above and further in view of Harikai et al (US 2017/0345781)
    The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed inventions as per claims 4, 6, Sensaki fails to specifically disclose the limitation of wherein the workpiece configures a frame unit in which the workpiece is supported by a resin tape in an opening of an annular frame, and is held by the holding surface of the chuck table with intermediary of the resin tape
  Harikai discloses a method for manufacturing a chip comprises the step of placing a workpiece 10 over a holding surface of a chuck table 211 in the vacuum chamber wherein the workpiece 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an annular frame unit in which the workpiece is supported by a resin tape in Sensaki’s method to reduce damage or contamination dues to external force on the workpiece thus enhancing productivity as taught in Harakai (page 6, para 0053)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Senzaki et al (US 2013/0153147) in view of Ramaswamy et al (US 2013/0098873) as applied to claim 2 above and further in view of Harikai et al (US 2017/0345781)
    The features of claim 2 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claim 5, Sensaki and Ramaswamy fails to specifically disclose the limitation of wherein the workpiece configures a frame unit in which the workpiece is supported by a resin tape in an opening of an annular frame, and is held by the holding surface of the chuck table with intermediary of the resin tape
  Harikai discloses a method for manufacturing a chip comprises the step of placing a workpiece 10 over a holding surface of a chuck table 211 in the vacuum chamber wherein the workpiece 10 configures a frame unit in which the workpiece is supported by a resin tape 41 in an opening of an annular frame 42, and is held by the holding surface of the chuck table with intermediary of the resin tape 41 ( page 6, para 0057-0059, page 8, para 0087, fig 4A, fig. 5)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/LAN VINH/Primary Examiner, Art Unit 1713